UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2012 SILVER BULL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 001-33125 91-1766677 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 925 West Georgia Street, Suite 1908 Vancouver, B.C. V6C 3L2 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 604-687-5800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 15, 2012, the Independent Contractor Agreement between Silver Bull Resources, Inc. (the “Company”) and Jason Cunliffe, the Company’s Vice President of Exploration, was terminated, effective as of July 4, 2012.Following that date, Mr. Cunliffe will cease serving as the Company’s Vice President of Exploration.The Company has not hired a replacement for Mr. Cunliffe and anticipates that his duties will be assumed by other employees and officers of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 18, 2012 SILVER BULL RESOURCES, INC. By: /s/ Sean Fallis Sean Fallis Chief Financial Officer
